Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Pinckney on 1/4/2022.

The application has been amended as follows: 

In the claims:
The claims have been replaced with the following:
--182. A bone screw comprising: 
a bone screw shank comprising a shank head; 
a receiver comprising a base having a cavity therewithin, the cavity configured to securely accept insertion of the shank head from a top of the receiver; a pair of arms extending upwardly from the base; and a rod channel defined between the pair of arms, wherein the base comprises a recess formed in a bottom surface thereof, wherein the base and the recess are shaped and sized to allow angulation of the bone screw shank relative to the receiver in a range of about 0 degrees to about 60 degrees in a first lateral direction and prevent angulation of greater than about 0 degrees in a second lateral direction opposite the first lateral direction; and 
a load ring configured to be top-loaded into the receiver subsequent to the insertion of the shank head, wherein the load ring comprises: 
a pair of legs connected by two concave surfaces at a proximal side of the load ring, 
a plurality of fingers at a distal end of the load ring, the plurality of fingers configured to impart a frictional fit on the shank head, wherein at least one of the plurality of fingers has a shorter overall length than the rest of the plurality of fingers, thereby forming a distal recess at the distal end of the load ring, the distal recess aligned Serial No. 16/880,7762with the recess of the base of the receiver when the load ring is in a secured position, wherein the distal recess is configured to aid angulation of the bone screw shank in the first lateral direction.  
183. The bone screw of claim 182, wherein the receiver comprises a pocket in connection with the cavity at a distal portion thereof, the pocket configured to receive the shank head and allow directional rotation therewithin, wherein the pocket comprises a pocket surface having at least part of a spherical surface that accommodates a spherical outer surface of the shank head.  
184. (Canceled).  
185. The bone screw of claim 182, wherein the bone screw shank is configured to rotate about a transverse axis of the receiver in the first lateral direction before a rod is secured in the rod channel.  
186. The bone screw of claim 185, wherein a maximal angulation between the bone screw shank and a longitudinal axis of the receiver is in a range of about 0 degrees to about 60 degrees.  
187. The bone screw of claim 185, wherein a maximal angulation between the bone screw shank and a longitudinal axis of the receiver is greater than 55 degrees.  
188. The bone screw of claim 182, wherein when a longitudinal axis of the receiver and a longitudinal axis of the bone screw shank are aligned, the bone screw is configured to allow derotation movement in the second lateral direction to aid capture of a rod.  
189. The bone screw of claim 182, wherein when a longitudinal axis of the receiver and a longitudinal axis of the bone screw shank are aligned, the receiver is configured to provide a hard stop to rotational movement of the bone screw shank relative to the receiver in the second lateral direction without using a rod, a closure top, or any other locking element external to the bone screw.  
190. The bone screw of claim 182, wherein the load ring comprises a top opening allowing access to the shank head from a top of the receiver.  
191. The bone screw of claim 182, wherein the load ring comprises an inner Serial No. 16/880,7764surface and a distal portion of the inner surface accommodating a shape of at least part of the shank head.  
Claims 192-195. (Canceled). 
196. The bone screw of claim 182, wherein the pair of arms comprises a first protrusion on an inner surface of each of the arms, the first protrusion configured to prevent proximal translation of the load ring, wherein the pair of arms comprises a second protrusion on the inner surface of each of the arms, the second protrusion configured to prevent distal translation of the load ring, the second protrusion distal to the first protrusion, wherein the first protrusion and the second protrusion define a groove therebetween, and wherein at least part of the shank head extends beyond the distal portion of the inner surface of the load ring when the bone screw shank is rotated from a longitudinal axis of the receiver.  
Claims 197-252. (Canceled)  
  
253. A bone screw comprising: 
a bone screw shank comprising a shank head; 
a receiver comprising a base having a cavity therewithin, the cavity configured to securely accept insertion of the shank head; a pair of arms extending upwardly from the base; and a rod channel defined between the pair of arms, wherein the base comprises a Serial No. 16/880,7765recess formed in a bottom surface thereof, wherein the base and the recess are shaped and sized to allow angulation of the bone screw shank relative to the receiver in a range of about 0 degrees to about 60 degrees in a first lateral direction and prevent angulation in a second lateral direction opposite the first lateral direction, and 
a load ring configured to be loaded into the receiver subsequent to the insertion of the shank head, 
wherein the pair of arms comprises: 
a first protrusion on an inner surface of each of the arms, the first protrusion configured to prevent proximal translation of the load ring, and
a second protrusion on the inner surface of each of the arms, the second protrusion configured to prevent distal translation of the load ring; and, 
wherein the load ring comprises: a pair of legs connected by two concave surfaces at a proximal side of the load ring, 
a plurality of fingers at a distal end of the load ring, the plurality of fingers configured to impart a frictional fit on the shank head, wherein at least one of the plurality of fingers has a shorter overall length than the rest of the plurality of fingers, thereby forming a distal recess at the distal end of the load ring, the distal recess aligned with the recess of the receiver when the load ring is in a secured position, wherein the distal recess is configured to aid angulation of the bone screw shank in the first lateral direction, wherein the distal recess is defined by a cutout from the distal end of the load ring along one side of the distal surface such that a maximal angulation between the bone screw shank and a longitudinal axis of the receiver is Serial No. 16/880,7766in a range of about 0 degrees to about 60 degrees.  
254. The bone screw of claim 253, wherein when the longitudinal axis of the receiver and a longitudinal axis of the bone screw shank are aligned, the bone screw is configured to allow derotation movement in the second lateral direction to aid capture of a rod, wherein the distal recess includes a concave surface.  
255. The bone screw of claim 253, wherein when the longitudinal axis of the receiver and a longitudinal axis of the bone screw shank are aligned, the receiver is configured to provide a hard stop to rotational movement of the bone screw shank relative to the receiver in the second lateral direction without using a rod, a closure top, or any other locking element external to the bone screw.  
256. (Previously Presented) The bone screw of claim 182, wherein the distal recess is defined by a cutout from the distal end of the load ring along one side of the distal surface such that a maximal angulation between the bone screw shank and a longitudinal axis of the receiver is in a range of about 0 degrees to about 60 degrees.  
Claim 257 has been canceled.
258. The bone screw of claim 256, wherein the distal recess includes a concave surface. 
259. A bone screw comprising: 
a bone screw shank comprising a shank head; 
a receiver comprising a base having a cavity therewithin, the cavity configured to securely accept insertion of the shank head; a pair of arms extending upwardly from the base; and a rod channel defined between the pair of arms, wherein the base comprises a recess formed in a bottom surface thereof, wherein the base and the recess are shaped and sized to allow angulation of the bone screw shank relative to the receiver in a range of about 0 degrees to about 60 degrees in a first lateral direction and prevent angulation in a second lateral direction opposite the first lateral direction, and 
a load ring configured to be loaded into the receiver subsequent to the insertion of the shank head, 
wherein the pair of arms comprises: a first protrusion on an inner surface of each of the arms in the pair, the first protrusion configured to prevent proximal translation of the load ring, and Serial No. 16/880,7768a second protrusion on the inner surface of each of the arms in the pair, the second protrusion configured to prevent distal translation of the load ring, wherein the first protrusion and the second protrusion define a groove therebetween, 
wherein the load ring comprises: 
a pair of legs connected by two concave surfaces at a proximal side of the load ring, a plurality of fingers at a distal end of the load ring, the plurality of fingers configured to impart a frictional fit on the shank head, wherein the plurality of fingers span at least partially annularly around the distal end of the load ring, wherein at least one of the plurality of fingers has a shorter overall length than the rest of the plurality of fingers, thereby forming a distal recess at the distal end of the load ring, the distal recess aligned with the recess of the receiver when the load ring is in a secured position, wherein the distal recess is configured to aid angulation of the bone screw shank in the first lateral direction, wherein the distal recess is defined by a cutout from the distal end of the load ring along one side of the distal surface such that a maximal angulation between the bone screw shank and a longitudinal axis of the receiver is in a range of about 0 degrees to about 60 degrees, wherein the distal recess includes a concave surface.  
Claims 260-262 have been canceled.—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773